Citation Nr: 0901715	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-04 875	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.

2.  The propriety of the reduction in rating from 10% to 0% 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2006 rating action that reduced the rating of 
the veteran's bilateral hearing loss from 10% to 0%, and a 
November 2006 rating action that denied service connection 
for PTSD on the grounds that new and material evidence to 
reopen the claim had not been received.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of March 2005; the appellant filed a Notice of 
Disagreement (NOD) in February 2006, and a Statement of the 
Case (SOC) was issued in March 2006, but he did not perfect 
his appeal by filing a Substantive Appeal.

3.  Additional evidence received since the March 2005 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.

4.  There is no medical complexity or controversy in this 
case requiring an opinion from an independent medical expert 
(IME) for resolution of the PTSD matter on appeal.

5.  VA audiological evaluations of each ear revealed hearing 
acuity at Level I in 2006 and Level II in 2007.


CONCLUSIONS OF LAW

1.  The March 2005 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2008).

2.  The evidence received since the RO's March 2005 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

3.  The criteria for a compensable rating for bilateral 
hearing loss since January 2007 are not met, and the 
reduction in rating from 10% to 0% was proper.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, Diagnostic Code 6100 (2008).  

4.  An IME opinion is not warranted in this case.  
38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. §§ 3.328(a), 
20.901(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the appellant has not 
presented new and material evidence to reopen the current 
claim for service connection for PTSD, it does not appear 
that the duty to assist provisions of the VCAA are applicable 
with respect to that issue on appeal.  In any event, the 
Board has determined that all notification and development 
action needed to render a fair decision on each of the claims 
on appeal has been accomplished.

May and September 2006 pre-rating RO letters informed the 
veteran and his attorney of the VA's responsibilities to 
notify and assist him in his claims.  The May letter notified 
them to advise the RO as to whether there was medical 
evidence showing treatment for his hearing loss disability, 
and lay evidence (such as statements from people who could 
describe his symptoms of physical disability) demonstrating a 
worsening of disability.  That letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened), and 
informed them that, if an increase in disability was found, a 
disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  
That letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing a worsening of the disability.  
The September 2006 RO letter notified the veteran and his 
attorney of the fact that new and material evidence was 
required to reopen his claim for service connection for PTSD, 
as well as what the evidence had to show to establish 
entitlement to the underlying claim for service connection.  
The RO also explained the type of evidence needed to 
establish each element.  Thereafter, the veteran and his 
attorney were afforded opportunities to respond.  Thus, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the latter 2006 RO letters provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA had received; 
what records the VA was responsible for obtaining, to include 
Federal records; and the type of records that the VA would 
make reasonable efforts to get.  The Board thus finds that 
the 2006 RO letters collectively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the May 
and September 2006 documents meeting the VCAA's notice 
requirements were furnished to the appellant prior to the 
October and November 2006 rating actions on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability), and that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that the rating 
code information was furnished to the veteran in the February 
2007 SOC, and that this suffices for Dingess/Hartman.  The 
veteran's service status is not at issue, and the RO afforded 
him proper notice pertaining to the degree of disability and 
effective date information in a March 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
including service and post-service VA medical records up to 
2007.  The veteran was afforded comprehensive VA examinations 
in June 2006 and January 2007.  Significantly, the appellant 
has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In short, the 
Board is aware of no circumstances that would put the VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim 
for service connection for PTSD.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  

The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matters on appeal.  In this regard, the 
Board notes that, in December 2006 and February 2007 written 
argument, the veteran's attorney requested an opinion from an 
IME in connection with the PTSD claim.  

When, in the judgment of the VA or the Board, expert medical 
opinion, in addition to that available within the VA, is 
warranted by the medical complexity or controversy involved 
in an appealed case, the VA or the Board may secure an 
advisory medical opinion from one or more IMEs who are not VA 
employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 
20.901(d).  

However, the Board finds that an IME opinion is not necessary 
in this case, inasmuch as the medical evidence added to the 
record since the final March 2005 rating action contains 
sufficient clinical findings to permit the Board to 
adequately adjudicate the PTSD claim.  The current record 
presents no conflict between existing medical evidence as to 
diagnosis, and only continues to show that the veteran does 
not have a current diagnosis of PTSD.  As there is no medical 
complexity or controversy in this case requiring an opinion 
from an IME for resolution of the PTSD matter on appeal, the 
Board finds that such opinion is not warranted. 
  
 Under these circumstances, the Board finds that the 
appellant is not prejudiced by appellate consideration of the 
claims on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

III.	PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110 (West 2002).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2008); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2008). 

The appellant's claim for service connection for PTSD has 
been previously considered and denied.  By rating action of 
March 2005, the RO denied the claim for service connection on 
the grounds that the veteran did not have a current diagnosis 
of PTSD.  The evidence then considered included the August 
1969 service separation examination which showed that the 
veteran was psychiatrically normal.  Post service, a 
generalized anxiety disorder was diagnosed on April 1998 VA 
psychiatric examination, and the physician specifically found 
that the veteran did not meet the criteria for PTSD.  VA 
outpatient records from 2002 to 2004 contained various 
assessments including mild depression, depressive symptoms 
with psychosocial stressors, and anxiety, but not PTSD.  
Although in August 2004 a VA physician's assistant suggested 
that the veteran be afforded a VA examination for PTSD, such 
examination conducted in February 2005 resulted in a 
diagnosis of major depression with psychotic features which 
was not related to the veteran's military service, and the VA 
examiner specifically opined that the veteran did not exhibit 
the criteria for a diagnosis of PTSD.     

The appellant filed a NOD with the March 2005 rating action 
in February 2006, and a SOC was issued in March 2006, but he 
did not perfect his appeal by filing a Substantive Appeal.  
As such, that rating action is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The current request to reopen the claim was filed in August 
2006.  With respect to attempts to reopen previously-denied 
claims, 38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the March 2005 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior March 2005 denial constitutes new and 
material evidence to reopen the claim for service connection 
for PTSD, in that there remains no evidence to show that the 
appellant has a current PTSD diagnosis.    

The additional pertinent medical evidence added to the record 
since the final March 2005 rating action-consisting of VA 
treatment records through 2007-only continues to show that 
the appellant receives ongoing post-service treatment for 
psychiatric symptoms other than PTSD.  VA outpatient records 
from 2005 to 2007 contain various assessments and diagnoses 
including depression and dysthymia, but not PTSD.  A 
comprehensive October 2006 VA psychological assessment 
resulted in diagnoses including a major depressive disorder 
without psychotic features, and a personality disorder.  
Following VA psychological examination in November 2006, the 
diagnoses included dysthymia and personality disorder.    

The other evidence added to the record consists of duplicates 
of previously-received service records and the assertions and 
statements of the appellant and his attorney received through 
2007.  To the extent that such assertions are reiterations of 
previously-advanced assertions, the Board finds that such 
evidence does not, by definition, constitute new and material 
evidence to reopen the claim.  

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
March 2005 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not show a current diagnosis of PTSD.  In 
the absence of such medical evidence diagnosing the 
condition-an essential criterion of 38 C.F.R. § 3.304(f)-
service connection for PTSD may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
March 2005 RO denial constitutes new and material evidence to 
reopen the claim for service connection for PTSD.  As such, 
the March 2005 rating action remains final, and the appeal 
must be denied.  As the appellant has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Bilateral Hearing Loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Ratings for defective hearing are determined in accordance 
with the findings obtained on audiometric examination.  
Evaluations of hearing impairment range from noncompensable 
to 100%, based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from hearing impairment, the rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal auditory acuity to Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100.

Hearing tests will be conducted without hearing aids, and the 
results of the above-described testing are charted on Tables 
VI and VII.  See 38 C.F.R. § 4.85.

38 C.F.R. § 4.86 (2008) provides special provisions for 
evaluating exceptional patterns of hearing impairment: (a) 
When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels (db) or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  (b) When 
the pure tone threshold is 30 db or less at 1,000 Hertz, and 
70 db or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or VIA, whichever results in 
the higher numeral.  Each ear will be evaluated separately.  

The veteran contends that his bilateral hearing loss remains 
at least 10% disabling, and that the reduction in rating from 
10% to 0% was not warranted.  

Considering the pertinent evidence in light of the criteria 
of DC 6100, the Board finds that the veteran's bilateral 
hearing loss has consistently been shown not to be disabling 
to a compensable degree at all times during the rating period 
under consideration.  The medical evidence of record 
documents that the service-connected bilateral hearing loss 
has been manifested by no more than hearing acuity for each 
ear at Level I in 2006 and Level II in 2007. 



VA audiological evaluation in June 2006 revealed speech 
recognition scores of 94% in each ear, and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
65
70
LEFT
25
35
55
65
75

The pure tone threshold average was 51.25 on the right and 
57.5 on the left.  The examiner noted moderate to severe 
sensorineural hearing loss on the right, and mild to severe 
sensorineural hearing loss on the left.

VA audiological evaluation in January 2007 revealed speech 
recognition scores of 92% in each ear, and pure tone 
thresholds, in db, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
75
80
LEFT
40
40
60
75
85

The pure tone threshold average was 60 on the right and 65 on 
the left.  The examiner noted mild to severe bilateral 
sensorineural hearing loss, and commented that the veteran's 
heating acuity had diminished slightly since the last 
audiological evaluation in 2006.

Applying the method for rating hearing loss to the results of 
the veteran's VA audiological evaluations, the Board finds 
that the audiometry findings correspond to hearing acuity at 
Level I for each ear in 2006 and Level II for each ear in 
2007, based on application of the reported findings to Tables 
VI and VII.  As these findings correspond to no more than a 
noncompensable rating under DC 6100, the criteria for a 
compensable rating have not been met at any time during the 
rating period under consideration.

The Board also finds that the special provisions of 38 C.F.R. 
§ 4.86(a) for evaluating exceptional patterns of hearing 
impairment are not for application in this case, inasmuch as 
the pure tone threshold was not 55 db or more in either ear 
at each of the 4 specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz), and      70 db or more at 2,000 Hertz in 
either ear at any time during the rating period under 
consideration.    

38 C.F.R. § 3.344(a) (2008) provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and 
regulations governing VA disability compensation.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Ratings on 
account of diseases which become comparatively symptom-free 
(findings absent) after prolonged rest will not be reduced on 
examinations reflecting the results of bed rest.  Moreover, 
though material improvement in the physical condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.

However, the provisions of 38 C.F.R. § 3.344(a) only apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Re-examinations disclosing physical improvement in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c) (2008).  Inasmuch as a 10% rating for bilateral 
hearing loss was only in effect from August 2004, it was not 
in effect for   5 years or more before the rating was reduced 
to 0% effective January 2007, and the Board thus finds that 
the provisions of 38 C.F.R. § 3.344(a) are not for 
application in this case. 

Despite the inapplicability of the provisions of 38 C.F.R. 
§ 3.344(a), the Board finds that all the evidence of record 
clearly warrants the conclusion that sustained improvement in 
the veteran's bilateral hearing loss disability has been 
demonstrated, and that material improvement in the physical 
condition is clearly reflected.  As noted above, the veteran 
has consistently demonstrated bilateral hearing loss that was 
not disabling to a compensable degree on 2 successive VA 
examinations in 2006 and 2007.  

The Board emphasizes that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric results are obtained.  Hence, the 
Board has no discretion in this matter, and must predicate 
its determination on the basis of the results of the reliable 
audiological studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply the VA's rating schedule based on a veteran's 
audiometry findings.             See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Additionally, the Board finds that there is no showing that, 
at any point during the rating period under consideration, 
the veteran's bilateral hearing loss has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher rating on an extraschedular basis 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
veteran's symptoms and clinical findings as documented in the 
2006 and 2007 VA audiological reports do not objectively show 
that his hearing loss markedly interferes with employment 
(i.e., beyond that contemplated in the assigned rating), or 
requires frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards, and the Board finds that a schedular rating is 
adequate in this case.  On both 2006 and 2007 VA 
examinations, the veteran was noted to be employed as a 
custodian, and he reported no noise exposure since his last 
examination.  Hence, the Board concludes that the criteria 
for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for a compensable rating for the veteran's bilateral 
hearing loss under the pertinent provisions of the rating 
schedule at any time during the rating period under 
consideration, and that the reduction in rating from 10% to 
0% effective January 2007 was proper.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R.       § 3.102; Gilbert, 1 
Vet. App. at 53-56.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.

As the reduction in rating from 10% to 0% for bilateral 
hearing loss was proper, the appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


